Citation Nr: 1437876	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-38 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for right knee ligament laxity, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for left knee ligament laxity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2006 rating decision of the VA Regional Office (RO) in Oakland, California that denied evaluations in excess of 10 percent for right and left knee ligament laxity. 

The Veteran was afforded a Travel Board hearing in July 2010 before the undersigned sitting at Oakland, California.  The transcript is of record.  The Board remanded the case for further development In September 2010.

By decision in May 2013, the Board confirmed and continued the denial of evaluations in excess of 10 percent for right and left knee ligamentous laxity.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2013 Joint Motion for Remand, the Court vacated the Board's May 2013 decision and remanded the matters for adjudication consistent with its December 2013 Order.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board did not fully consider the effects of the Veteran's knee disorders, and as such, did not provide adequate reasons and bases in support of the claim to deny higher ratings for the service-connected bilateral knee disability.  It was also found that the Board did not adequately address whether referral for extraschedular consideration was warranted.  

The Veteran asserts that the symptoms associated with his service-connected bilateral knee disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant higher ratings.  The Board has reviewed the record and finds that further development of the evidence is warranted.

Review of the record discloses that the Veteran's knees were last examined for VA compensation and pension purposes in November 2010.  The Court has held that when the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2014).  As such, the appellant should be scheduled for a current VA examination of the knees.

The record reflects that the appellant has consistently received VA outpatient treatment for his knees.  The most recent VA records date through November 2010.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from December 2010 should be requested and associated with the claims folder.

Additionally, review of the evidence shows that the Veteran has received knee treatment at Kaiser Permanente Medical Clinic.  The most recent evidence received in this regard is dated in April 2006.  As such, the RO must attempt to secure authorization from the appellant to obtain Kaiser Permanente records pertaining to knee treatment from May 2006 to the present and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide written authorization with the names and addresses of all health care providers to include any within the VA, private, military and Tricare systems, who have treated him for his knees since 2006, to include Kaiser Permanente.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers.  

2.  Request all pertinent VA outpatient records dating from December 2010 to the present and associate them with the claims folder and/or Virtual VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to evaluate the severity of his left and right knees.  The examiner must be provided with access to the appellant's claims folder and the electronic record.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be conducted and clinical findings, to include range of motion studies, should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected knee disorders, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted during flare-ups and/or with repeated use.  A complete rationale must be provided for any opinion offered.

4.  After taking any additional development deemed appropriate, re-adjudicate the Veteran's claims, to include whether referral is warranted on an extraschedular basis.  If a benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

